internal_revenue_service number release date index number -------------------------------------------- ------------ ---------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc corp plr-103920-11 date date legend parent ------------ ----------------------- old parent ----------------------- ----------------------------------------------------------------------------- date date sub company official tax professional dear -------------- -------------------------- -------------------------- ----------------------- ----------------------- -------------------------------------------------------------- ------------ ----------------------------- ------------------------------------------------- this is in response to a letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested for parent to file an election under sec_1_1502-21 to relinquish the entire carryback period for the parent consolidated group's consolidated_net_operating_loss cnol for the tax_year ending date the election additional information was submitted in a letter dated date the material information submitted for consideration is summarized below plr-103920-11 parent was a subsidiary of the common parent old parent of a consolidated_group old parent group before parent was spun off on date spin-off after the spin- off parent became the common parent of a consolidated_group parent group parent group incurred a cnol for the tax_year ending date old parent has represented that none of the cnols of the parent group for the tax_year ending date has been nor will be carried back to the old parent group in addition parent has represented that no corporation which was a member of parent group at any time during the tax_year ending date had a separate_return_year within the meaning of sec_1_1502-1 at any time during the carryback period in which it was not a member of old parent group except for sub sub has represented that it has not and will not carry any portion of the cnol back to a separate_return_year the election was required to be filed by the due_date of parent group's tax_return for the tax_year ending date but for various reasons parent failed to file a valid election the period of limitations on assessment under sec_6501 has not expired for parent group's tax_year ending date or any subsequent taxable_year furthermore parent has represented that it is not seeking to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 at the time of the request sec_1_1502-21 provides that a consolidated_group may make an irrevocable election to relinquish the entire carryback period with respect to a cnol for any consolidated_return_year the election is made in a separate statement entitled this is an election under sec_1_1502-21 to waive the entire carryback period pursuant to sec_172 for the insert consolidated_return_year cnols of the consolidated_group of which insert name and employer_identification_number of common parent is the common parent sec_1_1502-21 also provides that the statement must be filed with the group's income_tax return for the consolidated_return_year in which the loss arises under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government section a in this case the time for filing the election is fixed by the regulations ie sec_1 plr-103920-11 b i therefore the commissioner has discretionary authority under sec_301 to grant an extension of time for parent to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and tax professional explain the circumstances that resulted in the failure to timely file the election the information establishes that parent reasonably relied on a qualified_tax professional who failed to make or advise parent to make the election and that the request for relief was filed before the failure to timely make the election was discovered by the internal_revenue_service see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for parent to file the election with respect to the relinquishment of the entire carryback period for the cnol for the tax_year ending date as described above the above extension of time is conditioned on the taxpayers' parent's and the members of its consolidated group's tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the director's office upon audit of the federal_income_tax returns involved parent should file the election in accordance with sec_1_1502-21 parent group's return must be amended to attach the election statement required by sec_1 b i a copy of this letter should be attached to the election statement alternatively if parent group files its return electronically parent may satisfy this latter requirement by attaching a statement to its return that provides the date and control number of this letter_ruling we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by parent old parent sub company official and tax professional however the director should verify all essential facts moreover notwithstanding that an extension is granted under sec_301_9100-1 to file the election plr-103920-11 penalties and interest that would otherwise be applicable if any still apply this ruling is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ______________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
